UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-7696



RICKY DALE BROCK,

                                              Plaintiff - Appellant,

          versus


MELITA GROOMES; JUANITA H. BAKER; ELBERT T.
BUCK, JR.; WILLIAM A. LOWRY; CHARLES L. MANN,
SR.; PEGGY M. STAMEY; MARY STEVENS; JOHN/JANE
DOES,

                                             Defendants - Appellees,

          and


JAMES B. HUNT, JR.; R. MACK JARVIS; MICHAEL S.
HAMDEN; SUSAN H. POLLITT; MICHAEL F. EASLEY;
ELIZABETH F. PARSONS,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-298-5-BO)


Submitted:   March 23, 2000                 Decided:   March 30, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Ricky Dale Brock, Appellant Pro Se. William McBlief, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ricky Dale Brock appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Brock v. Groomes, No. CA-99-298-5-BO

(E.D.N.C. Nov. 5, 1999).   We further deny Brock’s motion for re-

straining order and preliminary injunction.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2